CONSULTING AGREEMENT CONSULTING AGREEMENT (the “Agreement”) dated as of January 15th, 2008 by and between Fortress Financial Group, Inc., a Wyoming corporation with its principal address at 1903 60th Place E., Suite M2240, Bradenton, Florida 34203 (the “Company”) and Jack Chang, an Independent Contractor located at 6216 Agee Street, Suite 120, San Diego, CA 92122 (the “Consultant”). W I T N E S S E T H WHEREAS, Consultant has established his expertise in, among other things, Electronic Payment Systems, business development and marketing development (the “Objectives”); and WHEREAS, the Company desires to retain the Consultant to perform, as an Independent Contractor, development and implementation of Domestic and International Prepaid Debit Card programs, business and marketing planning and other consulting services on the terms set forth below. NOW, THEREFORE, in consideration of the mutual covenants and agreements, and upon the terms and agreements subject to the conditions hereinafter set forth, the parties do hereby covenant and agree as follows: Section 1. Retention of Consultant.The Company engages the Consultant as an independent contractor, and the Consultant accepts such engagement as an Independent Contractor, subject to the terms and conditions of this Agreement. Section 2. Services.The Consultant shall provide consulting services to the Company in connection with the Objectives. Specifically: A. The Consultant shall perform consulting with the services and deliverables to include: · A fully implemented United States Prepaid Debit Card Product to be issued in conjunction with a United States bank with a direct contractual relationship between the Company and the bank. The product development shall begin with a product requirement specification approved by the Company. · A fully implemented International Prepaid Debit Card Product to be issued in conjunction with an international bank with a direct contractual relationship between the Company and the bank. This international Debit Card shall be capable of being issued to residents of most countries in the world. The product development shall begin with a product requirement specification approved by the Company. 1 · Development or participation in the development of any new product in the area of Electronic Payment Systems deemed appropriate by the management of the Company. · Plans developed in collaboration with the Company management team, including business and product market plans, service descriptions, pricing structures and deployment infrastructure plans of debit card products and any new Electronic Payment Services capabilities. · All necessary business travel in the line of performing the above described duties.In the event Consultant is to incur travel expenses while engaged in Company business, Consultant shall obtain the prior written consent of Alan Santini, the Company’s Chief Executive Officer. All such expenses incurred after receiving the prior written approval of Alan Santini shall be reimbursed. The Company’s consent hereunder shall not be unreasonably withheld or delayed. The Consultant must provide receipts for all expenses to the Company before any reimbursement will be issued to the Consultant. Section 3. Compensation.For services rendered by the Consultant pursuant to this Agreement, the Company shall pay the Consultant the following: A. Sign On Bonus Upon signing this Agreement, the Consultant shall receive 1,500,000,000 (One Billion Five Hundred Million) of the Company’s common shares. These shares shall not be available to be assigned, pledged, sold, lentor in any way alienated for a period of one year commencing from the date this Agreement.These shares are restricted under Regulation 144 and shall be held “on book” by the Transfer Agent to the Company; for an on behalf of the Consultant. The Consultant shall not be permitted to request these shares of the Company’s Common Stock, in certificated form, until the expiration of the 1 (one) year from the date of their issue to the Consultant. 2 B. Salary The Consultant shall receive US$10,000 per month for each of the first two months of the Agreement; for each month under the Agreement thereafter the Consultant shall receive US$5,000 per month. Section 4. Expenses.The Company shall reimburse the Consultant up to a maximum of $US1,000 per month for phone charges and other miscellaneous expenses incurred in the normal pursuit of the Objectives as outlined in this Agreement. In the event Consultant is to incur additional expenses while engaged in Company business, Consultant shall obtain the prior written consent of Alan Santini, the Company’s Chief Executive Officer. All such expenses incurred after receiving the prior written approval of Alan Santini shall be reimbursed. The Company’s consent hereunder shall not be unreasonably withheld or delayed. The Consultant must provide receipts for all expenses to the Company before any reimbursement will be issued to the Consultant. Section 5. Consultant Obligations. The Consultant assumes all risks and hazards encountered in the performance of any services under this Agreement and the Consultant shall hold the Company harmless from and against all liabilities which may arise out of or which may be attributable to the performance of any services. The Consultant will be solely responsible for any and all damages or losses with respect to any and all equipment utilized by Consultant in the performance of services under this Agreement, and the Company will have no liability of any kind with respect thereto, regardless of cause or fault. Each party hereby indemnifies and holds the other, its directors, officers, agents and employees, harmless from and against any and all claims, actions, demands, damages, liabilities or expenses, including counsel fees against the other, its directors, officers, agents and employees, arising out of the indemnifying party’s acts or omissions or breach of this Agreement. Section 6. Consultant Warranties.The Consultant warrants that it is fully qualified to perform the services as described in the attachments, and except as set forth therein, has all the equipment, materials, supplies and other items necessary to complete the services. Furthermore, the Consultant warrants that the services performed will conform to generally accepted standards for the type of project involved and that it will use its best efforts to render the services required in a timely and diligent manner. The Consultant also warrants that any defect resulting from the Consultant’s work shall be remedied by the Consultant in a timely fashion and at no cost to the Company. Additionally, the Consultant warrants that the rendering of the services hereunder, including any work product resulting from the services will not violate any rights including but not limited to intellectual property rights, of any persons, or laws. 3 Section 7. Proprietary Rights. The Consultant hereby represents and warrants that all information provided or utilized by the Consultant hereunder does not and shall not directly or indirectly violate or infringe upon any copyright, patent, trade secret or other proprietary or intellectual property right of any third party or contribute to such violation or infringement. The Consultant shall indemnify and hold the Company, its officers, directors, employees and agents harmless from and against any and all losses and damages arising out of the breach or claimed breach of the foregoing warranty. The provisions of this Section 7 shall survive termination of this Agreement for any reason. Section 8. Confidentiality.
